Order entered December 29, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01032-CV

              IN THE INTEREST OF T.R., L.R., J.R., S.R., E.R.,
                       C.R., AND V.R., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-06935

                                     ORDER

      Before the Court is appellant’s December 23, 2020 motion for an extension

of time to file her brief on the merits. Appellant’s brief is not yet due because the

reporter’s record has not been filed. See TEX. R. APP. P. 38.6(a). Accordingly, we

DENY the motion as premature.

                                             /s/    KEN MOLBERG
                                                    JUSTICE